Sommets N° de repères
8 304.634
9 302.634
10 302.620
il 300.620
12 300.622
13 298.622
14 298.628
15 296.628
16 296.640
17 298.640
18 298.642
19 302.642
20 302.654
21 294.654
22 294.652
23 292.652
24 292.650
25 290.650
26 290.648
27 288.648
28 288.646
29 282.648
30 282.644
31 278.644
32 278.642
3 272.642
34 272.644
35 276.644
36 276.646
37 280.646
38 280.648
39 282.648
40 282.652
41 276.652
42 276.656
43 288.656
44 288.658
45 296.658
46 296.656
41 302.656
48 302.658
49 304.658
50 304.660
si 310.660
52 310.662
1 318.662

Art. 2. - Au cours de la période de validité du permis de
recherche prévue à l’article premier du présent arrêté, la
Société Zinifex Australia Limited doit réaliser le
programme minimum des travaux de recherche pour lequel
elle s’est engagée et dont le coût total ne doit pas être
inférieur à un million cinq cent mille dollars US.

Art. 3. - Le présent arrêté sera publié au Journal Officiel
de la République Tunisienne.
Tunis, le 11 juillet 2007.
Le ministre de l'industrie, de l'énergie et des
petites ei moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 11 juillet
2007, portant quatrième renouvellement du permis
de recherche d'hydrocarbures dit permis
«Amilcar ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le décret du 13 décembre 1948 instituant des
dispositions spéciales pour faciliter la recherche et
l’exploitation des substances minérales du second groupe,
ensemble des textes qui l’ont modifié ou complété,

Vu le décret du 1 janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985 instituant
des dispositions spéciales concernant la recherche et la
production des hydrocarbures liquides et gazeux ratifié par
la loi n° 85-93 du 22 novembre 1985, tel que modifié par la
loi n° 87-9 du 6 mars 1987,

Vu la loi n° 89-59 du 18 mai 1989, portant approbation
de la convention et ses annexes signées à Tunis le 25
octobre 1988 entre l'Etat Tunisien d’une part, l'Entreprise
Tunisienne d’Activités Pétrolières et la société « Houston
Oil and Minerals of Tunisia » d’autre part,

Vu Ja loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production des
hydrocarbures liquides et gazeux,

Vu la loi n° 92-23 du 9 mars 1992, portant approbation
de l’avenant n° 1 à la convention et ses annexes relatives au
permis « Amilcar »,

Vu la loi n° 2000-80 du 9 août 2000, portant
approbation de l’avenant n°2 à la convention et ses annexes
relatives au permis « Amilcar »,

Vu la loi n° 2007-28 du 14 mai 2007, portant
approbation de l’avenant n°3 à la convention et ses annexes
relatives au permis « Amilcar »,

Vu le décret n° 2000-713 du 5 avril 2000, portant

composition et fonctionnement du comité consultatif des
hydrocarbures,

N°58

Journal Officiel de la République Tunisienne — 20 juillet 2007 Page 2489
Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu l’arrêté du ministre de l’énergie et des mines du 13
décembre 1988, portant institution du permis de recherche
de substances minérales du second groupe dit permis
«Amilcar » au profit de l’Entreprise Tunisienne d’Activités
Pétrolières et de la société « Houston Oil and Minerals of
Tunisia »,

Vu l'arrêté du ministre de l’économie et des finances du
12 septembre 1990 portant extension de la superficie du
permis « Amilcar »,

Vu l'arrêté du ministre de l’économie nationale du 1°
avril 1992, portant premier renouvellement du permis
« Amilcar »,

Vu l'arrêté du ministre de l’économie nationale du 22
mai 1992, portant institution d’une concession
d’exploitation de substances minérales du second groupe
dite concession « Miskar »,

Vu l'arrêté du ministre de l’industrie du 28 juillet 1995,
portant extension d’une année de la validité du premier
renouvellement du permis « Amilcar »,

Vu l’arrêté du ministre de l’industrie du 16 avril 1996,
portant extension d’une année de la validité du premier
renouvellement du permis « Amilcar » et extension de sa
superficie,

Vu l’arrêté du ministre de l’industrie du 11 mars 1997,
portant deuxième renouvellement du permis « Amilcar »,

Vu l’arrêté du ministre de l’industrie du 23 mai 2000,
portant extension de six mois de la validité du deuxième
renouvellement du permis « Amilcar »,

Vu l'arrêté du ministre de l’industrie du 3 janvier 2001,
portant extension de dix huit mois de la validité du
deuxième renouvellement du permis « Amilcar »,

Vu l'arrêté du ministre de l’industrie du 15 février 2001
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu l’arrêté du ministre de l’industrie du 12 février 2002,
portant troisième renouvellement du permis « Amilcar »,

Vu l’arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 21 février 2005, portant
extension de deux ans de la validité du troisième
renouvellement du permis « Amilcar »,

Vu l’arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 18 janvier 2007, portant
institution d’une concession d’exploitation d'hydrocarbures
dite concession « Hasdrubal »,

Vu la lettre du 27 mars 1989, relative à l’achat de la
société « Houston Oil and Minerals of Tunisi» par la
société « British Gas Tunisia Inc »,

Vu la lettre du 4 novembre 1992, par laquelle la société
«British Gas Tunisia Inc » a notifié la cession totale de ses
intérêts dans le permis « Amilcar » au profit de « British
Gas Tunisia Limited »,

Vu la lettre du 25 avril 2005, par laquelle la société
«British Gas Tunisia Limited » a notifié le changement de
sa dénomination en « B.G Tunisia Limited »,

Vu la demande déposée le 20 octobre 2006, à la
direction générale de l’énergie par laquelle la société « B.G
Tunisia Limited» et l'Entreprise Tunisienne d’Activités
Pétrolières ont sollicité le quatrième renouvellement du
permis « Amilcar »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 24 novembre 2006,

Vu le rapport du directeur général de l’énergie,
Arrête :

Article unique. - Est renouvelé pour une période de trois
ans, allant du 23 décembre 2006 au 22 décembre 2009, le
permis de recherche d'hydrocarbures dit permis « Amilcar »
au profit de la société « B.G Tunisia Limited » et de
l'Entreprise Tunisienne d’Activités Pétrolières.

Le permis renouvelé couvre une superficie de 1016
km2, soit 254 périmètres élémentaires et est délimité
conformément au décret susvisé n° 2000-946 du 2 mai 2000
par les sommets et les numéros de repères figurant dans le
tableau ci-après :

Block A1 :

Sommets N° de repères
1 464 534
2 468 534
3 468 532
4 472 532
5 472 528
6 488 528
7 488 534
8 496 534
9 496 536
10 508 536
il 508 510
12 506 510
13 506 532
14 490 532
15 490 510
16 498 510
17 498 504
18 496 504
19 496 502
20 492 502
21 492 504
22 488 504
23 488 508
24 484 508
25 484 504
26 482 504
27 482 500

Page 2490

Journal Officiel de la République Tunisienne — 20 juillet 2007

N°58
